Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

This action is in reply to the amendment filed on 17 September 2020.
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been examined.
The rejections of claims 1-20 have been updated to reflect the amendments.
This action is final.



Response to Arguments 35 USC § 103
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Welch et al. (US PGP 2012/0191594 A1 – herein referred to as Welch) in view of Holman et al. (US PGP 2007/0288357 A1 – herein referred to as Holman) further in view of Mikurak (US 6,606,744 B1 – herein referred to as Mikurak).

As per claim 1, Welch teaches, a method for modification of loan terms based on transaction account activity [loan modification – 0015, 0053], comprising:
storing, in an account database of a processing server, an account profile, wherein the account profile is a structured data set related to a transaction account including at least one or more loan terms associated with a loan, a primary account number [account number – 0057], and transaction values, the transaction values being related to a plurality of payment transactions funded by the related transaction account [loan information – 0032]

wherein the first transaction message is formatted based on one or more standards and includes a plurality of data elements [store data, transaction information – 0012] [FIG. 7]

verifying, by a verification module of the processing server [module – 0057], exceeding of a usage threshold by the related transaction account based on at least a combination of the transaction values stored in the account profile and the additional transaction data [threshold – 0013] [transaction, data – 0012] [information stored – 0038]; and

executing, by a querying module of the processing server, a query on the account database to modify at least one of the one or more loan terms based on a result of the verification [loan modification] [verification – 0012, 0013, 0015]

and encoded [encoded similar to or the same as programming – 0049] with one or more of: data related to one or more loan terms, the exceeded usage threshold, the primary account number, the transaction values stored in the account profile, or the additional data [loan terms – 0050] [threshold – 0013] [transaction, data – 0012] [information stored – 0038] checking account similar or the same as primary account – 0056]

		Welch does not teach:
including at least a first data element configured to store the primary account number and one or more additional data elements configured to store additional transaction data

receiving, by a receiving device of the processing server, a first transaction message for a payment transaction, over plurality of communication channels of a payment network

the first transaction message being included in a set of transaction messages received from a remote device, the first transaction message being received over a different communication channel of the plurality of communication channels than other 
transaction messages in the set of transaction messages

generating a second transaction message formatted for transmission over the payment rails

transmitting the second transaction message over the payment network, the processing server selecting one of the plurality of communication channels for transmitting the transaction message 

Holman teaches:
including at least a first data element configured to store the primary account number and one or more additional data elements configured to store additional transaction data [configured, data – 0103] [transaction data – 0052]
It would be obvious to one skilled in the art at the time of filing to have combined the invention of Welch with that of Holman such that at least one invention describes loan repayment. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing transactions that disclose the modification of loans and providing an interface for completing transactions online.

Mikurak teaches:
receiving, by a receiving device of the processing server, a first transaction message for a payment transaction, over plurality of communication channels of a payment network [There are a multitude of different vendors and technologies available for handling electronic payments. The infrastructure, process, and technology may vary dramatically from vendor to vendor. The actual mediums for the current payment options fall into these categories: Credit-Based Payment. Today, the most widely-used electronic payment option is the credit card. With the new transaction protocols and security features, credit cards can be used on the Internet just as they are in the real world. Consumer confidence is higher with the already familiar standard. Current overhead for clearing, settlement and fraud makes credit card based solutions uneconomical for transactions of small dollar amounts. Debit-Based Payment. Payment utilizing this method will directly debit and credit accounts. These may take the form of debit cards, electronic checks or messages utilizing EDI or EFT. Electronic Cash. Electronic cash is the electronic equivalent of real paper cash. It is usually implemented using public-key cryptography, digital signatures and blind signatures. Electronic cash is "digital" money on the computer's hard disk. Theoretically, the money could be spent in very small increments, such as tenths of a cent (U.S.) or less. In an electronic cash system there is usually a bank, responsible for issuing currency, consumers that obtain cash from either banks or brokers and merchants who will accept the digital cash for goods and services. In short, the bank, merchant and consumer each own a public and private key which is used to encrypt and digitally sign the electronic cash. Smartcards. A smartcard is a programmable storage device the same in size and appearance as a normal credit card. It contains a microchip to store and process information. Some of these cards can contain stored value in the form of digital coins. A lost card means lost value, just like cash. The person holding the card can spend the value stored on it at any merchant accepting smartcards. This technology is particularly useful for online shopping, and is far less vulnerable than systems storing value on a hard disk. Transaction costs for this form of payment are very low, enabling the user to conduct micro-transactions of one penny or less. Microsoft and several computer manufacturers are pushing for standards to incorporate smartcard readers into PC keyboards, and most TV set-top Internet access devices already have them Digital Wallets. Digital wallet software facilitates secure, online transactions between the consumer and the merchant, and between the merchant and the bank. For the consumer, there will soon be literally hundreds of software "digital wallets" available. – col. 257 lines 22-60]

the first transaction message being included in a set of transaction messages received from a remote device, the first transaction message being received over a different communication channel of the plurality of communication channels than other 
transaction messages in the set of transaction messages [There are a multitude of different vendors and technologies available for handling electronic payments. The infrastructure, process, and technology may vary dramatically from vendor to vendor. The actual mediums for the current payment options fall into these categories: Credit-Based Payment. Today, the most widely-used electronic payment option is the credit card. With the new transaction protocols and security features, credit cards can be used on the Internet just as they are in the real world. Consumer confidence is higher with the already familiar standard. Current overhead for clearing, settlement and fraud makes credit card based solutions uneconomical for transactions of small dollar amounts. Debit-Based Payment. Payment utilizing this method will directly debit and credit accounts. These may take the form of debit cards, electronic checks or messages utilizing EDI or EFT. Electronic Cash. Electronic cash is the electronic equivalent of real paper cash. It is usually implemented using public-key cryptography, digital signatures and blind signatures. Electronic cash is "digital" money on the computer's hard disk. Theoretically, the money could be spent in very small increments, such as tenths of a cent (U.S.) or less. In an electronic cash system there is usually a bank, responsible for issuing currency, consumers that obtain cash from either banks or brokers and merchants who will accept the digital cash for goods and services. In short, the bank, merchant and consumer each own a public and private key which is used to encrypt and digitally sign the electronic cash. Smartcards. A smartcard is a programmable storage device the same in size and appearance as a normal credit card. It contains a microchip to store and process information. Some of these cards can contain stored value in the form of digital coins. A lost card means lost value, just like cash. The person holding the card can spend the value stored on it at any merchant accepting smartcards. This technology is particularly useful for online shopping, and is far less vulnerable than systems storing value on a hard disk. Transaction costs for this form of payment are very low, enabling the user to conduct micro-transactions of one penny or less. Microsoft and several computer manufacturers are pushing for standards to incorporate smartcard readers into PC keyboards, and most TV set-top Internet access devices already have them Digital Wallets. Digital wallet software facilitates secure, online transactions between the consumer and the merchant, and between the merchant and the bank. For the consumer, there will soon be literally hundreds of software "digital wallets" available. – col. 257 lines 22-60]
[A representative hardware environment is depicted in FIG. 1, which illustrates a typical hardware configuration of a workstation in accordance with one embodiment having a central processing unit 110, such as a microprocessor, and a number of other units interconnected via a system bus 112. The workstation shown in FIG. 1 includes a Random Access Memory (RAM) 114, Read Only Memory (ROM) 116, an I/O adapter 118 for connecting peripheral devices such as disk storage units 120 to the bus 112, a user interface adapter 122 for connecting a keyboard 124, a mouse 126, a speaker 128, a microphone 132, and/or other user interface devices such as a touch screen (not shown) to the bus 112, communication adapter 134 for connecting the workstation to a communication network 135 (e.g., a data processing network) and a display adapter 136 for connecting the bus 112 to a display device 138
- col. 9 lines 32-48]


generating a second transaction message formatted for transmission over the payment rails [There are a multitude of different vendors and technologies available for handling electronic payments. The infrastructure, process, and technology may vary dramatically from vendor to vendor. The actual mediums for the current payment options fall into these categories: Credit-Based Payment. Today, the most widely-used electronic payment option is the credit card. With the new transaction protocols and security features, credit cards can be used on the Internet just as they are in the real world. Consumer confidence is higher with the already familiar standard. Current overhead for clearing, settlement and fraud makes credit card based solutions uneconomical for transactions of small dollar amounts. Debit-Based Payment. Payment utilizing this method will directly debit and credit accounts. These may take the form of debit cards, electronic checks or messages utilizing EDI or EFT. Electronic Cash. Electronic cash is the electronic equivalent of real paper cash. It is usually implemented using public-key cryptography, digital signatures and blind signatures. Electronic cash is "digital" money on the computer's hard disk. Theoretically, the money could be spent in very small increments, such as tenths of a cent (U.S.) or less. In an electronic cash system there is usually a bank, responsible for issuing currency, consumers that obtain cash from either banks or brokers and merchants who will accept the digital cash for goods and services. In short, the bank, merchant and consumer each own a public and private key which is used to encrypt and digitally sign the electronic cash. Smartcards. A smartcard is a programmable storage device the same in size and appearance as a normal credit card. It contains a microchip to store and process information. Some of these cards can contain stored value in the form of digital coins. A lost card means lost value, just like cash. The person holding the card can spend the value stored on it at any merchant accepting smartcards. This technology is particularly useful for online shopping, and is far less vulnerable than systems storing value on a hard disk. Transaction costs for this form of payment are very low, enabling the user to conduct micro-transactions of one penny or less. Microsoft and several computer manufacturers are pushing for standards to incorporate smartcard readers into PC keyboards, and most TV set-top Internet access devices already have them Digital Wallets. Digital wallet software facilitates secure, online transactions between the consumer and the merchant, and between the merchant and the bank. For the consumer, there will soon be literally hundreds of software "digital wallets" available. – col. 257 lines 22-60] [Payment utilizing this method will directly debit and credit accounts. These may take the form of debit cards, electronic checks or messages utilizing EDI or EFT. Electronic Cash – col. 257 lines 37-40]

transmitting the second transaction message over the payment network, the processing server selecting one of the plurality of communication channels for transmitting the transaction message 
 [There are a multitude of different vendors and technologies available for handling electronic payments. The infrastructure, process, and technology may vary dramatically from vendor to vendor. The actual mediums for the current payment options fall into these categories: Credit-Based Payment. Today, the most widely-used electronic payment option is the credit card. With the new transaction protocols and security features, credit cards can be used on the Internet just as they are in the real world. Consumer confidence is higher with the already familiar standard. Current overhead for clearing, settlement and fraud makes credit card based solutions uneconomical for transactions of small dollar amounts. Debit-Based Payment. Payment utilizing this method will directly debit and credit accounts. These may take the form of debit cards, electronic checks or messages utilizing EDI or EFT. Electronic Cash. Electronic cash is the electronic equivalent of real paper cash. It is usually implemented using public-key cryptography, digital signatures and blind signatures. Electronic cash is "digital" money on the computer's hard disk. Theoretically, the money could be spent in very small increments, such as tenths of a cent (U.S.) or less. In an electronic cash system there is usually a bank, responsible for issuing currency, consumers that obtain cash from either banks or brokers and merchants who will accept the digital cash for goods and services. In short, the bank, merchant and consumer each own a public and private key which is used to encrypt and digitally sign the electronic cash. Smartcards. A smartcard is a programmable storage device the same in size and appearance as a normal credit card. It contains a microchip to store and process information. Some of these cards can contain stored value in the form of digital coins. A lost card means lost value, just like cash. The person holding the card can spend the value stored on it at any merchant accepting smartcards. This technology is particularly useful for online shopping, and is far less vulnerable than systems storing value on a hard disk. Transaction costs for this form of payment are very low, enabling the user to conduct micro-transactions of one penny or less. Microsoft and several computer manufacturers are pushing for standards to incorporate smartcard readers into PC keyboards, and most TV set-top Internet access devices already have them Digital Wallets. Digital wallet software facilitates secure, online transactions between the consumer and the merchant, and between the merchant and the bank. For the consumer, there will soon be literally hundreds of software "digital wallets" available. – col. 257 lines 22-60] [Payment utilizing this method will directly debit and credit accounts. These may take the form of debit cards, electronic checks or messages utilizing EDI or EFT. Electronic Cash – col. 257 lines 37-40 – 0038, 0052] [FIG. 1 is a schematic diagram of one possible hardware implementation by which the present invention may be carried out. As shown, the present invention may be practiced in the context of a personal computer such as an IBM compatible personal computer, Apple Macintosh computer or UNIX based workstation – col . 9 lines 26-32]
[A representative hardware environment is depicted in FIG. 1, which illustrates a typical hardware configuration of a workstation in accordance with one embodiment having a central processing unit 110, such as a microprocessor, and a number of other units interconnected via a system bus 112. The workstation shown in FIG. 1 includes a Random Access Memory (RAM) 114, Read Only Memory (ROM) 116, an I/O adapter 118 for connecting peripheral devices such as disk storage units 120 to the bus 112, a user interface adapter 122 for connecting a keyboard 124, a mouse 126, a speaker 128, a microphone 132, and/or other user interface devices such as a touch screen (not shown) to the bus 112, communication adapter 134 for connecting the workstation to a communication network 135 (e.g., a data processing network) and a display adapter 136 for connecting the bus 112 to a display device 138
- col. 9 lines 32-48]
It would be obvious to one skilled in the art at the time of filing to have combined the invention of Welch/Holman with that of Mikurak such that at least one invention describes loan repayment. One skilled in the art would be so inclined to combine the references in order to create a system and method for processing loan transactions using payment rails while including transaction messages that provide loan information about one or more loans.


As per claim 2, the rejection of claim 1 has been addressed.
Welch teaches, electronically transmitting, by a transmitting device of the processing server, a data signal to a financial institution associated with the loan [transmit, submit loan – 0012]

As per claim 3, the rejection of claim 2 has been addressed.
Welch teaches, wherein the data signal includes at least the result of the verification and the usage threshold [verification, usage threshold – 0037]

As per claim 4, the rejection of claim 2 has been addressed.
Welch teaches, wherein the data signal includes at least the modified at least one of the one or more loan terms [loan modification – 0015, 0053]

As per claim 5, the rejection of claim 1 has been addressed.
Welch teaches, wherein the at least one of the one or more loan terms modified is based on the exceeded usage threshold [usage threshold – 0037] [loan modification – 0015, 0053]

As per claim 6, the rejection of claim 1 has been addressed.
Welch teaches, storing, in a memory of the processing server, a plurality of usage thresholds, wherein the exceeded usage threshold is one of the plurality of usage thresholds [usage threshold – 0037] [stored data – 0057]

As per claim 7, the rejection of claim 1 has been addressed.
Welch teaches, executing, by the querying module of the processing server, a query on the account database to identify the account profile based on a correspondence between the included primary account number and the primary account number stored in the first data element included in the received transaction message [query module – 0012, 0039]

As per claim 8, the rejection of claim 1 has been addressed.
Welch teaches, wherein the account profile further includes one or more transaction controls, and the method further comprises: 
verifying, by the verification module of the processing server, compliance of the payment transaction with the one or more transaction controls included in the account profile based on a correspondence between the one or more transaction controls and the additional transaction data and/or the transaction values included in the account profile [transaction, data – 0012] [information stored – 0038] [verification – 0037]

As per claim 9, the rejection of claim 1 has been addressed.
Welch teaches, wherein the transaction values includes a plurality of transaction messages, each transaction message being related to a prior payment transaction involving the related transaction account and including a plurality of data elements configured to store transaction data for the related prior payment transaction [transaction, data – 0012] [information stored – 0038]

As per claim 10, the rejection of claim 1 has been addressed.
Welch teaches, wherein the one or more loan terms includes at least one of: principal balance, interest rate, interest balance, number of payments, loan term, and fee amount [loan information – 0057] [loan terms – 0050, 0054]

As per claims 11 
Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same manner or substantially the same manner as claim 1.

As per claims 12 
Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same manner or substantially the same manner as claim 2.

As per claims 13 
Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 13 is rejected in the same manner or substantially the same manner as claim 3.

As per claims 14 
Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 14 is rejected in the same manner or substantially the same manner as claim 4.

As per claims 15 
Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 15 is rejected in the same manner or substantially the same manner as claim 5.

As per claims 16 
Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 16 is rejected in the same manner or substantially the same manner as claim 6.
	
As per claims 17 
Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 17 is rejected in the same manner or substantially the same manner as claim 7.

As per claims 18 
Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 18 is rejected in the same manner or substantially the same manner as claim 8.

As per claims 19 
Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 19 is rejected in the same manner or substantially the same manner as claim 9.

As per claims 20 
Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 20. Accordingly, claim 20 is rejected in the same manner or substantially the same manner as claim 10.

FINAL CONCLUSION

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael D. Cranford whose telephone number is 571-270-3106.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Bennett Sigmond can be reached at 303-297-4411.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	/ Michael Cranford / Examiner / Art Unit 3694 /
	January 4, 2021

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694